Title: From George Washington to Major Henry Lee, Jr., 24 August 1780
From: Washington, George
To: Lee, Henry Jr.


					
						Head Quarters near Liberty Pole [N.J.]24th Augt 1780.
						Dear Sir
					
					You will be pleased immediately upon the receipt of this to commence the Forage of Barbadoes Neck and as far up as Polifly—The necessities of the Army require that it should be executed as extensively as possible in the Articles of Cattle Hogs and Sheep fit for slaughter—You will endeavour to gain a knowledge of the well and ill affected inhabitants and make distinctions accordingly, but your general Rule must be to leave only a sufficiency for the uses of the several families. You will observe the same Rule as to Horses—fit for service. If you can procure an intelligent inhabitant to attend you, he will be useful to you in the above respects—You will endeavour to load the Waggons which you have impressed and those which will be sent to you with Oats in preference to any other kind of Forage—Good Hay should next engage your attention and after that Wheat or any other kind of Grain.
					Persons from the Quarter Master Genl and Commy will attend you to take an account of and give Receipts for the articles belonging to their respective departments. The Horses—Cattle Hogs and sheep are to be sent as they are collected to the Liberty Pole where proper persons will be ready to receive them—If it possible send up forty or fifty Cattle this Evening—The Forage is to be sent to Bogarts Mills which is about half way between Tappan and Paramus. I am &.
					
						P.S. Mr Worthington will receive the Cattle—Sheep and Hogs at the liberty Pole and Mr Storey the Horses.
					
				